Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants arguments filed 10/4/21 are persuasive. Particularly Applicants arguments and claims suffice to overcome the instant 35 USC 112 rejections and instant 35 USC 102 rejection. The recited bi-directional circuitry to receive PLM is construed based on the definition of PLM expressed in ¶ 193-196 and Table 1 of the instant PGPub: 20200219522. That is, the term PLM is considered to refer to the control of a pulse duration with respect to pulses within a transfer period such that the pulse is generated based on at least two input data streams, a first, transfer, clock signal defining the transfer period and a control data stream, the generator operative to determine and generate a sequence of data pulses, each pulse having a rising and falling edge within each defined transfer period such that the timing of the rising and falling edge occurrence encodes the current bit state of each of the input data streams as described in ¶ 193-196.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701. The examiner can normally be reached 730-630 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MCCORD/Primary Examiner, Art Unit 2654